             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOY R. GOELLER,                            )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )             NO. CIV-19-0491-SM
                                           )
COMMISSIONER OF SOCIAL                     )
SECURITY,                                  )
                                           )
                     Defendant.            )

                                          ORDER

       In this action, plaintiff seeks judicial review of the final decision of defendant

Commissioner of Social Security. On June 19, 2019, U.S. Magistrate Judge Suzanne

Mitchell issued a Report and Recommendation recommending the denial of plaintiff’s

Application to Proceed in District Court without Prepaying Fees or Costs and the dismissal

without prejudice of this action unless plaintiff pays the full $400 filing fee within twenty-

one days from the date of any order adopting the Report and Recommendation. Plaintiff

was advised of her right to object to the Report and Recommendation by July 10, 2019.

       Plaintiff did not object to the Report and Recommendation. Therefore, plaintiff has

waived her right to appellate review of the factual and legal issues it addressed. Cassanova

v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court ADOPTS

Magistrate Judge Mitchell’s Report and Recommendation [Doc. #5], DENIES plaintiff’s

Application to Proceed in District Court without Prepaying Fees or Costs [Doc. #2], and

ORDERS plaintiff to pay the full $400 filing fee within twenty-one (21) days of the date
of this Order. Plaintiff is advised that if she does not pay the full $400 filing fee within

twenty-one days of the date of this Order, this action will be dismissed without prejudice.

       IT IS SO ORDERED.

       Dated this 17th day of July, 2019.
